DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on March 15, 2022 regarding Application No. 16/766,241.  Applicants amended claim 1 and previously canceled claims 2 and 3.  Claims 1 and 4-22 are pending.


Priority
The instant application is a 371 National Stage of International Application No. PCT/CN2018/115391, filed on November 14, 2018, which claims priority to Chinese Patent Application No. CN 201711175798.3, filed on November 22, 2017.

Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the CN 201711175798.3 application filed in China on November 22, 2017 has been filed.


Response to Arguments
Applicants’ arguments filed on March 15, 2022 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.

In response to Applicants’ argument regarding newly amended independent claim 1, Kim, and  “the first light-entry surface is a first plane surface, the second light-entry surface is a second plane surface, the first plane surface and the second plane surface are not in a same plane” (Remarks, p. 7), the Office respectfully disagrees and submits that figure 10B of Kim teaches the recited features (see annotated figure 10B in the rejections below).

In response to Applicants’ argument regarding newly amended independent claim 1, Zhang, and “the second reflection surface consists of a third plane surface and a first surface, a first part of the first surface is a curved surface, a second part of the first surface is a fourth plane surface, the third plane surface joins the fourth plane surface at an obtuse angle” (Remarks, p. 8), the Office respectfully submits that figure 13 of Zhang teaches: the second reflection surface (bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32 and surface of light-guiding column 14 connected thereto and to ambient light sensor 15) comprises a third plane surface (surface of light-guiding column 14 connected to bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32 and to the ambient light sensor 15) and a first surface (bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32), a second part of the first surface (bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32) is a fourth plane surface (bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32), the third plane surface (surface of light-guiding column 14 connected to bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32 and to the ambient light sensor 15) joins the fourth plane surface (bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32).  The Office further respectfully submits that the recited features are taught and/or suggested by the cited references, as discussed above and in the rejections below.

In response to Applicants’ argument regarding newly amended independent claim 1, Zhang, and Kim (Remarks, p. 8), the Office respectfully submits that figure 13 of Zhang teaches: the second reflection surface (bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32 and surface of light-guiding column 14 connected thereto and to ambient light sensor 15) comprises a third plane surface (surface of light-guiding column 14 connected to bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32 and to the ambient light sensor 15) and a first surface (bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32), a second part of the first surface (bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32) is a fourth plane surface (bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32), the third plane surface (surface of light-guiding column 14 connected to bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32 and to the ambient light sensor 15) joins the fourth plane surface (bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32).  Also, figures 10B, 17B, 18A, and 18B and paragraphs [0093], [0181], [0188], [0210], and [0272] of Kim teach: a second reflection surface (inclined surface of 150 in figure 10B (see also bottom inclined surface of 150 in figure 17B, 155 in figure 18A, and 155a in figure 18B) and a bottom horizontal surface of 150 in figure 18B) comprises a third plane surface (bottom horizontal surface of 150 in figure 18B) and a first surface (inclined surface of 150 in figure 10B (see also bottom inclined surface of 150 in figure 17B, 155 in figure 18A, and 155a in figure 18B)), a second part of the first surface (inclined surface of 150 in figure 10B (see also bottom inclined surface of 150 in figure 17B, 155 in figure 18A, and 155a in figure 18B)) is a fourth plane surface (inclined surface of 150 in figure 10B (see also bottom inclined surface of 150 in figure 17B, 155 in figure 18A, and 155a in figure 18B)), the third plane (bottom horizontal surface of 150 in figure 18B) joins the fourth plane surface (inclined surface of 150 in figure 10B (see also bottom inclined surface of 150 in figure 17B, 155 in figure 18A, and 155a in figure 18B)) at an obtuse angle (note: light-guiding member 150 and 150a in figure 10B and light-guiding members 150 in figures 17B, 18A, and 18B are interchangeable as they are light-guiding members.  Also, guide member 130a in figure 17B appears to be misidentified as element 150 – see paragraphs [0181] and [0182].).  The Office further respectfully submits that all features of newly amended independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below.

For the reasons discussed above and in the rejections below, pending claims 1 and 4-22 are not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-8, 11, 12, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in CN 106850898 A (hereinafter Zhang; November 17, 2020 Information Disclosure Statement (IDS) reference; a copy and full machine translation thereof was submitted with the IDS) in view of Kim et al. in US 2020/0310008 A1 (hereinafter Kim), in further view of Pope et al. in US 2013/0048837 A1 (hereinafter Pope).

Regarding claim 1, Zhang teaches:
A terminal device (A terminal device 100; FIGs. 1 and 2 and p. 3, ll. 119-120), comprising: 
a display module (a display module 31 and 32; FIGs. 11-13 and p. 6, l. 233, see also FIG. 3), 
a middle frame for fixing the display module (a middle frame 112 for fixing the display module 31 and 32; FIGs. 10-13 and p. 7, ll. 267, see also FIGs. 1-3), 
a light-guiding column embedded on the middle frame (a light-guiding column 14 embedded on the middle frame 112; see FIGs. 10-13, p. 4, l. 137, and p. 7, ll. 266-273, see also FIGs. 4 and 5 and p. 5, ll. 181-185) , and 
an ambient light sensor located at bottom of the light-guiding column (an ambient light sensor 15 located at bottom of the light-guiding column 14; FIGs. 12 and 13, p. 4, ll. 144-145, and p. 7, ll. 270-272),
wherein a light-entry surface of the light-guiding column guides ambient light to the ambient light sensor (wherein a light-entry surface arranged at top of the light-guiding column 14 guides ambient light to the ambient light sensor 15; FIGs. 11-13, p. 4, ll. 144-145, p. 5, ll. 167-168, and p. 7, ll. 270-273); 
the light-guiding column comprises the light-entry surface arranged at top of the light-guiding column, a light-exit surface located at the bottom of the light-guiding column, a first reflection surface connected with the middle frame, and a second reflection surface opposite to the display module (the light-guiding column 14 comprises the light-entry surface arranged at top of the light-guiding column 14, a light-exit surface located at the bottom of the light-guiding column 14, i.e., a first reflection surface, e.g., left side surface of light-guiding column 14 in FIG. 12 or leftmost side surface of light-guiding column 14 in FIG. 13, of the light-guiding column 14 that reflects light that passes through the light-guiding column 14, propagating therethrough by internal reflection, to ambient light sensor 15 is connected with the middle frame 112 via the light-guiding column 14 spliced with opening 41 of side frame 112 of housing 11, i.e., a second reflection surface of the light-guiding column 14 that reflects light that passes through the light-guiding column 14, propagating therethrough by internal reflection, to ambient light sensor 15 opposite the display module 31 and 32 – e.g., right side surface of light-guiding column 14 opposite to the display module 31 and 32 with respect to a diagonal line in FIG. 12, or bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32 opposite to the display module 31 and 32 with respect to a horizontal line and surface of light-guiding column 14 connected thereto and to ambient light sensor 15 in FIG. 13; see FIGs. 10-13 and p. 7, ll. 270-273); 
a part of the light entering the light-guiding column through the light-entry surface is reflected to the light-exit surface by the first reflection surface and the second reflection surface (a part of the light entering the light-guiding column 14 through the light-entry surface is reflected to the light-exit surface by the first reflection surface, e.g., left side surface of light-guiding column 14 in FIG. 12 or leftmost side surface of light-guiding column 14 in FIG. 13, and the second reflection surface, e.g., right side surface of light-guiding column 14 in FIG. 12, or bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32 and surface of light-guiding column 14 connected thereto and to ambient light sensor 15 in FIG. 13, propagating therethrough by internal reflection; see FIGs. 12 and 13 and p. 7, ll. 270-273); 
the light-entry surface of the light-guiding column comprises a first light-entry surface, a surface of the first light-entry surface is parallel to a surface of a cover plate set at a top layer of the display module (the light-entry surface arranged at top of the light-guiding column 14 comprises a first light-entry surface arranged at top of the light-guiding column 14, a surface of the first light-entry surface arranged at top of the light-guiding column 14 is parallel to a top surface of a cover plate 32 set at a top layer of the display module 31 and 32; FIGs. 10-13 and p. 7, ll. 266-273, see also p. 6, ll. 233-234);
the second reflection surface comprises a third plane surface and a first surface, a second part of the first surface is a fourth plane surface, the third plane surface joins the fourth plane surface (the second reflection surface (bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32 and surface of light-guiding column 14 connected thereto and to ambient light sensor 15 in FIG. 13) comprises a third plane surface (surface of light-guiding column 14 connected to bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32 and to the ambient light sensor 15) and a first surface (bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32), a second part of the first surface (bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32) is a fourth plane surface (bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32), the third plane surface (surface of light-guiding column 14 connected to bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32 and to the ambient light sensor 15) joins the fourth plane surface (bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32); see FIG. 13)
the first light-entry surface is a first plane surface (the first light-entry surface arranged at top of the light-guiding column 14 is a first plane surface; see FIGs. 12-13).  
However, it is noted that Zhang does not teach:
the light-entry surface of the light-guiding column consists of a first light-entry surface and a second light-entry surface connected with each other, and the second light-entry surface forms an angle relative to the first light-entry surface, and smoothly joins with an outer surface of the middle frame;
each of an entirety of the first light-entry surface and an entirety of the second light-entry surface is a part of an outer surface of the terminal device;
the second light-entry surface is a second plane surface, the first plane surface and the second plane surface are not in a same plane;
the second reflection surface consists of a third plane surface and a first surface, the third plane surface joins the fourth plane surface at an obtuse angle.
	Kim teaches:
a light-entry surface of a light-guiding member comprises a first light-entry surface and a second light-entry surface connected with each other, and the second light-entry surface forms an angle relative to the first light-entry surface, and smoothly joins with an outer surface of a frame (i.e., a light surface of a light-guiding member 150 and 150a comprises a first light surface and a second light surface connected with each other, and the second light surface forms an angle relative to the first light surface, and smoothly joins with an outer surface of a frame 110 in FIG. 10B, whereby the light surface is a light-entry surface that smoothly joins with an outer surface of a frame 110a in FIG. 17B, such that the claimed limitation is taught by Kim; see annotated FIG. 10B below, FIGs. 17A-B, [0093], [0176]-[0184], and [0272]; note: light-guiding member 150 and 150a in FIG. 10B and light-guiding member 150 in FIG. 17B are interchangeable as they are light-guiding members.  Also, guide member 130a in FIG. 17B appears to be misidentified as element 150 – see [0181] and [0182]);
each of an entirety of the first light-entry surface and an entirety of the second light-entry surface is a part of an outer surface of a terminal device (i.e., each of an entirety of the first light surface and an entirety of the second light surface is a part of an outer surface of a terminal device 100 in FIG. 10B, whereby the light surface is a light-entry surface, the entirety of which is part of an outer surface of a terminal device 100a in FIG. 17B, such that the claimed limitation is taught by Kim; see annotated FIG. 10B below, FIGs. 17A-B, [0092], [0093], [0176]-[0184], and [0272]; note: light-guiding member 150 and 150a in FIG. 10B and light-guiding member 150 in FIG. 17B are interchangeable as they are light-guiding members.  Also, guide member 130a in FIG. 17B appears to be misidentified as element 150 – see [0181] and [0182]);
the first light-entry surface is a first plane surface, the second light-entry surface is a second plane surface, the first plane surface and the second plane surface are not in a same plane (see annotated FIG. 10B below).

    PNG
    media_image1.png
    672
    858
    media_image1.png
    Greyscale


a second reflection surface comprises a third plane surface and a first surface, a second part of the first surface is a fourth plane surface, the third plane surface joins the fourth plane surface at an obtuse angle (a second reflection surface (inclined surface of 150 in FIG. 10B (see also bottom inclined surface of 150 in FIG. 17B, 155 in FIG. 18A, and 155a in FIG. 18B) and a bottom horizontal surface of 150 in FIG. 18B) comprises a third plane surface (bottom horizontal surface of 150 in FIG. 18B) and a first surface (inclined surface of 150 in FIG. 10B (see also bottom inclined surface of 150 in FIG. 17B, 155 in FIG. 18A, and 155a in FIG. 18B)), a second part of the first surface (inclined surface of 150 in FIG. 10B (see also bottom inclined surface of 150 in FIG. 17B, 155 in FIG. 18A, and 155a in FIG. 18B)) is a fourth plane surface (inclined surface of 150 in FIG. 10B (see also bottom inclined surface of 150 in FIG. 17B, 155 in FIG. 18A, and 155a in FIG. 18B)), the third plane (bottom horizontal surface of 150 in FIG. 18B) joins the fourth plane surface (inclined surface of 150 in FIG. 10B (see also bottom inclined surface of 150 in FIG. 17B, 155 in FIG. 18A, and 155a in FIG. 18B)) at an obtuse angle; see FIGs. 10B, 17B, 18A, and 18B, [0093], [0181], [0188], [0210], and [0272]; note: light-guiding member 150 and 150a in FIG. 10B and light-guiding members 150 in FIGs. 17B, 18A, and 18B are interchangeable as they are light-guiding members.  Also, guide member 130a in FIG. 17B appears to be misidentified as element 150 – see [0181] and [0182]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the light-entry surface taught by Zhang to include: the features taught by Kim, such that Zhang as modified teaches: the light-entry surface of the light-guiding column consists of a first light-entry surface and a second light-entry surface connected with each other (light-entry surface, light-guiding column, and first light-entry surface taught by Zhang combined with the light-entry surface, light-guiding member, first light-entry surface, and second light-entry surface taught by Kim), a surface of the first light-entry surface is parallel to a surface of a cover plate set at a top layer of the display module (surface of the first light-entry surface, surface of a cover plate, and top layer of the display module taught by Zhang combined with the first light-entry surface taught by Kim), and the second light-entry surface forms an angle relative to the first light-entry surface (first light-entry surface taught by Zhang combined with the second light-entry surface, angle, and first light-entry surface taught by Kim), and smoothly joins with an outer surface of the middle frame (light-guiding column, first light-entry surface, and middle frame taught by Zhang combined with the light-guiding member, first light-entry surface, second light-entry surface, and frame taught by Kim – i.e., the light-guiding member with the first light-entry surface and the second light-entry surface taught by Kim applied to the light-guiding column spliced with the opening provided between the middle frame and the display module taught by Zhang whereby the second light-entry surface of Kim smoothly joins with an outer surface of the middle frame 112 of Zhang); each of an entirety of the first light-entry surface and an entirety of the second light-entry surface is a part of an outer surface of the terminal device (first light-entry surface and terminal device taught by Zhang combined with the first light-entry surface, second light-entry surface, and outer surface of a terminal device taught by Kim); the first light-entry surface is a first plane surface, the second light-entry surface is a second plane surface, the first plane surface and the second plane surface are not in a same plane (first light-entry surface and first plane surface taught by Zhang combined with the first light-entry surface, first plane surface, second light-entry surface, and second plane surface taught by Kim), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the light-guiding member taught by Kim is comparable to the light-guiding column taught by Zhang because they are both light-guiding elements.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the light-entry surface taught by Zhang to include: the features taught by Kim, with the predictable result of providing a light-guiding element.
	However, it is noted that Zhang as modified by Kim, as particularly cited, does not teach:
the second reflection surface consists of a third plane surface and a first surface, a first part of the first surface is a curved surface.
	Pope teaches:
a second reflection surface consists of a third plane surface and a first surface, a first part of the first surface is a curved surface, a second part of the first surface is a fourth plane surface, the third plane surface joins the fourth plane surface at an obtuse angle (a second reflection surface (134A and bottom horizontal surface of 34) consists of a third plane surface (bottom horizontal surface of 34) and a first surface (134A), a first part of the first surface (134A) is a curved surface ([0079] (“Light guide structure 34 may have any suitable shape…. Light guide structure 34 may have… shapes such as… cross-sectional shapes with combinations of curved and straight sides, etc.”); i.e., such that the claimed limitation is taught by Pope), a second part of the first surface (134A) is a fourth plane surface (134A), the third plane surface (bottom horizontal surface of 34) joins the fourth plane surface (134A) at an obtuse angle; see FIG. 23, [0079], [0081], and [0084], see also FIG. 22).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the second reflection surface taught by Zhang as modified by Kim to include: the features taught by Pope, such that Zhang as modified teaches: the second reflection surface consists of a third plane surface and a first surface, a first part of the first surface is a curved surface, a second part of the first surface is a fourth plane surface, the third plane surface joins the fourth plane surface at an obtuse angle (second reflection surface, third plane surface, first surface, second part of the first surface, fourth plane surface, and obtuse angle taught by Zhang as modified by Kim combined with the second reflection surface, third plane surface, first surface, first part of the first surface, curved surface, second part of the first surface, fourth plane surface, and obtuse angle taught by Pope), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the light-guide structure taught by Pope (FIG. 23, element 34 and [0081]) is comparable to the light-guiding column taught by Zhang as modified by Kim because they are both light-guiding structures.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the second reflection surface taught by Zhang as modified by Kim to include: the features taught by Pope, with the predictable result of providing a light-guiding structure.
	Regarding claim 4, Zhang as modified by Kim and Pope teaches:
The terminal device according to claim 1, 
wherein the second light-entry surface and the first light-entry surface form a first preset angle (Zhang: the first light-entry surface arranged at top of the light-guiding column 14; FIGs. 12 and 13 and p. 7, ll. 270-273; Kim: a second light-entry surface and a first light-entry surface form a first preset angle; see annotated FIG. 10B above, FIGs. 17A-B, [0093], [0176]-[0184], and [0272]);
the first reflection surface and the second light-entry surface form a second preset angle (Zhang: the first reflection surface, e.g., left side surface of light-guiding column 14 in FIG. 12 or leftmost side surface of light-guiding column 14 in FIG. 13; FIGs. 12 and 13; Kim: second light-entry surface; see annotated FIG. 10B above, FIGs. 17A-B, [0093], [0176]-[0184], and [0272]; i.e., the first reflection surface, e.g., left side surface of light-guiding column 14 in FIG. 12 or leftmost side surface of light-guiding column 14 in FIG. 13, taught by Zhang and the second light-entry surface taught by Kim form a preset angle); and 
the light-exit surface and the first reflection surface form a third preset angle (Zhang: the light-exit surface located at the bottom of the light-guiding column 14 and the first reflection surface, e.g., left side surface of light-guiding column 14 in FIG. 12, form a third preset angle; see FIG. 12).
	The motivation to combine the references is because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the light-guiding column taught by Zhang is comparable to the light-guiding member taught by Kim.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the light-guiding column taught by Zhang to include: the features taught by Kim, with the predictable result of providing a light-guiding element.

	Regarding claim 5, Zhang as modified by Kim and Pope teaches:
The terminal device according to claim 4.  
	However, it is noted that Zhang as modified by Kim and Pope does not teach:
wherein the first preset angle is 65°, the second preset angle is 145°, and the third preset angle is 80°.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the terminal device taught by Zhang as modified by Kim and Pope to include: wherein the first preset angle is 65°, the second preset angle is 145°, and the third preset angle is 80°, because it is within the capabilities of one of ordinary skill in the art to preset angles of a light-guide to obtain light-exit characteristics.

Regarding claim 6, Zhang as modified by Kim and Pope teaches:
The terminal device according to claim 1, wherein the light-guiding column is provided with a positioning part for positioning the middle frame (Zhang: wherein the light-guiding column 14 is provided with a positioning part for positioning the middle frame 112 – i.e., light-guiding column 14 positioning part spliced with opening 41 of middle frame 112 for positioning with the middle frame 112; FIGs. 10-13 and p. 7, ll. 266-273).  

	Regarding claim 7, Zhang as modified by Kim and Pope teaches:
The terminal device according to claim 1, wherein the second reflection surface of the light-guiding column forms a supporting surface for supporting the display module (Zhang: wherein the second reflection surface, e.g., right side surface of light-guiding column 14 in FIG. 12, or bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32 and surface of light-guiding column 14 connected thereto and to ambient light sensor 15 in FIG. 13, of the light-guiding column 14 forms, as part of the light-guiding column 14, a supporting surface for supporting the display module 31 and 32; see FIGs. 10-13 and p. 7, ll. 266-273).  

Regarding claim 8, Zhang as modified by Kim and Pope teaches:
The terminal device according to claim 7, wherein the second reflection surface is provided with a shading layer (Zhang: wherein the second reflection surface, e.g., right side surface of light-guiding column 14 in FIG. 12, or bottom surface of light-guiding column 14 directly below opening 41 and parallel to display module 31 and 32 and surface of light-guiding column 14 connected thereto and to ambient light sensor 15 in FIG. 13, is provided with a shading layer 33; FIGs. 2, 8, 12, and 13 p. 6, ll. 218-219, 227-232, and 244-247, and p. 7, ll. 248-256, see also FIG. 9 and p. 7, ll. 257-265).  

	Regarding claims 11, 15, and 19, these claims are rejected under similar rationale as claim 7 above.

	Regarding claims 12, 16, and 20, these claims are rejected under similar rationale as claim 8 above.


Claims 9, 13, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim, in further view of Pope, and in further view of Wang et al. in US 2020/0018885 A1 (hereinafter Wang).

Regarding claim 9, Zhang as modified by Kim and Pope teaches:
The terminal device according to claim 1.  
However, it is noted that Zhang as modified by Kim and Pope, as particularly cited, does not teach:
wherein the light-exit surface is a textured surface.
	Wang teaches:
a light-exit surface is a textured surface (a light-exit surface of light guide 3 and 5 is a textured surface 5; FIG. 3A and [0085]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the light-exit surface taught by Zhang as modified by Kim and Pope, as particularly cited, to include: the feature taught by Wang, such that Zhang as modified teaches: the claimed feature, in order to provide uniformly distributed light intensity of exiting light.  (Wang: [0085]).
	Regarding claims 13, 17, and 21, Zhang is modified in the same manner and for the same reason set forth in the discussion of claim 9 above.  Thus, claims 13, 17, and 21 are rejected under similar rationale as claim 9 above.


Claims 10, 14, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim, in further view of Pope, and in further view of Okamori et al. in US 5,765,934 (hereinafter Okamori).

Regarding claim 10, Zhang as modified by Kim and Pope teaches:
The terminal device according to claim 1.  
	However, it is noted that Zhang as modified by Kim and Pope, as particularly cited, does not teach:
wherein a material of the light-guiding column is a transparent macromolecular material.
	Okamori teaches:
a material of a light-guide is a transparent macromolecular material (col. 4, ll. 30-34).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the light-guiding column taught by Zhang as modified by Kim and Pope, as particularly cited, to include: the feature taught by Okamori, such that Zhang as modified teaches: the claimed feature, because such a modification is based on the use of known techniques to improve similar products in the same way.  More specifically, the light guide taught by Okamori is comparable to the light-guiding column taught by Zhang as modified because they are both light guides.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the light-guiding column taught by Zhang as modified by Kim and Pope, as particularly cited, to include: the feature taught by Okamori, with the predictable result of providing a light guide.

Regarding claims 14, 18, and 22, Zhang is modified in the same manner and for the same reason set forth in the discussion of claim 10 above.  Thus, claims 14, 18, and 22 are rejected under similar rationale as claim 10 above.


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        6/28/2022B